FILED
                                                                   United States Court of
                                                                          Appeals
                                                                       Tenth Circuit
                    UNITED STATES COURT OF APPEALS November 27, 2009

                                 TENTH CIRCUIT                     Elisabeth A. Shumaker
                                                                       Clerk of Court



 GREGORY D. CROSBY, also known as
 Cosby Gregory,

               Plaintiff - Appellant,                       No. 09-3195
          v.                                                (D. Kansas)
 FNU LNU (1), Regional Director, Federal          (D.C. No. 5:09-CV-03080-SAC)
 Bureau of Prisons, Mid-Atlantic Regional
 Office; FNU LNU (2), Regional Director,
 Federal Bureau of Prisons, South Central
 Regional Office; FNU LNU (3), Regional
 Director, Federal Bureau of Prisons,
 Southeast Regional Office; FNU LNU (4),
 Regional Director, Federal Bureau of
 Prisons, North Central Regional Office,

               Defendants - Appellees.


                            ORDER AND JUDGMENT *


Before LUCERO, McKAY, and MURPHY, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination


      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Gregory Crosby appeals an order of the district court dismissing without

prejudice his Bivens-based 1 civil rights complaint. In his complaint, Crosby

appears to assert, inter alia, an entitlement to a full $500 gratuity, pursuant to 18

U.S.C. § 3624(d)(2), upon his release from federal prison. Because the factual

basis of the complaint was less than clear, and because there was serious doubt as

to the district court’s jurisdiction over certain defendants, the district court issued

an order to show cause why Crosby’s complaint should not be summarily

dismissed “because the allegations in the complaint are insufficient to state any

viable claim for relief.” Rather than clear up the ambiguities identified by the

district court in the order to show cause, Crosby responded by noting his current

inability, for a catalog of reasons, to correct the deficiencies in his complaint.

The district court responded by dismissing Crosby’s complaint without prejudice

for the reasons set out in the order to show cause.

      This court has considered Crosby’s appellate filings and the entire record

and has reviewed de novo the district court’s order of dismissal. That close

review has identified no reversible error. Accordingly, the district court order of




      1
       Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403
U.S. 388 (1971).

                                          -2-
dismissal is AFFIRMED for substantially those reasons set out in the district

court’s order of dismissal dated June 26, 2009.

                                              ENTERED FOR THE COURT


                                              Michael R. Murphy
                                              Circuit Judge




                                        -3-